UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7056 Nuveen Select Maturities Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ANNOUNCES STRATEGIC COMBINATION WITH FAF ADVISORS On July 29, 2010, Nuveen Investments, announced that U.S. Bancorp will receive a 9.5% stake in Nuveen Investments and cash consideration in exchange for the long-term asset business of U.S. Bancorp’s FAF Advisors. Nuveen Investments is the parent of Nuveen Asset Management (NAM), the investment adviser for the Fund included in this report. FAF Advisors, which currently manages about $25 billion of long-term assets and serves as the advisor of the First American Funds, will be combined with NAM, which currently manages about $75 billion in municipal fixed income assets. Upon completion of the transaction, Nuveen Investments, which currently manages about $160 billion of assets across several high-quality affiliates, will manage a combined total of about $185 billion in institutional and retail assets. This combination will not affect the investment objectives, strategies or policies of the Fund in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at Hyde Park, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. The transaction is expected to close late in 2010, subject to customary conditions. Chairman’s Letter to Shareholders Dear Shareholder, Recent months have revealed the fragility and disparity of the global economic recovery. In the U.S., the rate of economic growth has slowed as various stimulus programs wind down, exposing weakness in the underlying economy. In contrast, many emerging market countries are experiencing a return to comparatively high rates of growth. Confidence in global financial markets has been undermined by concerns about high sovereign debt levels in Europe and the U.S. Until these countries can begin credible programs to reduce their budgetary deficits, market unease and hesitation will remain. On a more encouraging note, while the global recovery is expanding existing trade imbalances, policy makers in the leading economies are making a sustained effort to create a global framework through which various countries can take complimentary actions that should reduce those imbalances over time. The U.S. economy is subject to unusually high levels of uncertainty as it struggles to recover from a devastating financial crisis. Unemployment remains stubbornly high, due to what appears to be both cyclical and structural forces. Federal Reserve policy makers are implementing another round of quantitative easing, a novel approach to provide support to the economy. However, the high levels of debt owed both by U.S. consumers and the U.S. government limit the Fed’s ability to engineer a stronger economic recovery. The U.S. financial markets reflect the crosscurrents now impacting the U.S. economy. Today’s historically low interest rates reflect the Fed’s intervention in the financial markets and the demand for U.S. government debt by U.S. and overseas investors looking for a safe haven for investment. The continued corporate earnings recovery and recent electoral results are giving a boost to equity markets. Encouragingly, financial institutions are rebuilding their balance sheets and the financial reform legislation enacted last summer has the potential to address many of the most significant contributors to the financial crisis, although the details still have to be worked out. In this difficult environment your Nuveen investment team continues to seek sustainable investment opportunities and, at the same time, remains alert for potential risks that may result from a recovery still facing many headwinds. As your representative, the Nuveen Fund Board monitors the activities of each investment team to assure that all maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board November 22, 2010 Nuveen Investments 1 Portfolio Manager’s Comments Nuveen Select Maturities Municipal Fund (NIM) Portfolio manager Paul Brennan discusses key investment strategies and the performance of the Nuveen Select Maturities Municipal Fund for the six-month period ended September 30, 2010. With 19 years of investment experience, including 13 years with Nuveen, Paul has managed NIM since 2006. What key strategies were used to manage NIM during the six-month reporting period ended September 30, 2010? During this period, the combination of strong demand and tight supply of new tax-exempt municipal issuance continued to create favorable conditions that helped to support municipal bond prices. One reason for the decline in new tax-exempt supply was the considerable issuance of taxable municipal debt under the Build America Bond program. These bonds, first issued in April 2009, offer municipal issuers a federal subsidy equal to 35% of a security’s interest payments, providing issuers with a attractive alternative to traditional tax-exempt municipal debt. For the six months ended September 30, 2010, taxable Build America Bond issuance totaled $45.6 billion, representing approximately 23.5% of new bonds in the municipal marketplace nationwide. Since interest payments from Build America Bonds represent taxable income, we do not view these bonds as appropriate investment opportunities for NIM. Despite the constrained issuance of tax-exempt municipal bonds, we continued to find attractive value opportunities, taking a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. While our focus generally remained on bonds in the mid- to lower-rated credit categories, we placed a little more emphasis on those rated AA and A. Overall, we slightly increased the credit quality of the Fund during this period, boosting our allocation to bonds rated AA to 12% from 7% over the six months. Many of the additions to our portfolio were purchased in the tax-supported sector, as we added general obligation bonds and other credits backed by government revenues, excise taxes, tolls and fees. The impact of Build America Bonds was most evident in the area of longer-term issuance, as municipal issuers sought to take full advantage of the attractive financing terms offered by these bonds. Approximately 70% of Build America Bonds were issued with maturities of at least 30 years. Since NIM is an intermediate-term strategy Fund,1 the Build America Bond program had minimal impact on the Fund’s ability to find and purchase bonds consistent with maintaining its duration and maturity. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Fund disclaims any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings refers to the highest rating assigned by a Nationally Recognized Statistical Rating Organization (“NRSRO”) such as Standard & Poor’s, Moody’s, or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. 1 In keeping with its investment parameters, NIM maintains an average effective maturity of 12 years or less for portfolio holdings. 2 Nuveen Investments Cash for new purchases during this period was generated primarily by the proceeds from called and maturing bonds. How did the Fund perform? Results for NIM, as well as relevant index information, are presented in the accompanying table. Average Annual Total Returns on Net Asset Value* For periods ended 9/30/10 6-Month 1-Year 5-Year 10-Year NIM 3.85% 5.39% 4.74% 4.01% Standard & Poor’s (S&P) Intermediate MunicipalBond Index2 5.72% 6.26% 5.60% 5.79% Standard & Poor’s (S&P) National MunicipalBond Index3 5.56% 5.85% 4.91% 5.71% For the six months ended September 30, 2010, NIM’s cumulative return on net asset value (NAV) underperformed the returns for the S&P Indexes. Key management factors that influenced the Fund’s return for this period included duration and yield curve positioning, credit exposure and sector allocation and individual security selection. During this period, municipal bonds with longer maturities generally outperformed those with shorter maturities, with credits at the longest end of the municipal yield curve posting the strongest returns. However, the intermediate part of the curve also performed well, as Investors’ searched for attractive yields while avoiding the relatively low yields of longer bonds. Overall, yield curve positioning and duration proved positive for the performance of NIM, as its strong allocation to the outperforming parts of the curve offset the impact of its exposure to the short end of the curve that produced weaker returns. Credit exposure also played a role in performance. The demand for municipal bonds increased during this period driven by a variety of factors, including concerns about potential tax increases, the need to rebalance portfolio allocations and a growing appetite for additional risk for certain higher yielding bonds. Over time, this has caused credit spreads to narrow and the trend greatly helped our lower-rated positions, especially those bought at depressed values several years ago. At the same time, the supply of new tax-exempt municipal paper declined, due largely to the Build America Bond program. As investors bid up municipal bond prices, bonds rated A, BBB or below, and non-rated bonds generally outperformed those rated AAA or AA. In this environment, NIM’s allocations of bonds rated A, BBB and below, and non-rated bonds, which comprised approximately 61% of its portfolio, was a slightly positive factor in its performance. * Six-month returns are cumulative; all other returns are annualized. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview page for NIM in this report. 2 The Standard & Poor’s (S&P) Intermediate Municipal Bond Index is an unleveraged, market value-weighted index containing all of the bonds in the Standard & Poor’s (S&P) National Municipal Bond Index with maturity dates between 3 and 14.999 years. The index does not reflect any initial or ongoing expenses and is not available for direct investment. 3 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. Nuveen Investments 3 Individual holdings that positively contributed to NIM’s return during this period included health care and transportation bonds. Revenue bonds as a whole performed well, with special tax, leasing and education among the other sectors that outperformed the general municipal market. General obligation and other tax-supported bonds outpaced the market but, unfortunately, NIM was under-weighted here and that detracted from performance. While NIM had a good allocation to the health care sector, the Fund tended to be a little more heavily weighted in sectors that lagged the top performers and posted returns more in line with the general municipal market, such as industrial development revenue (IDR), utilities, and water and sewer bonds. Among the poorest performers during this period were pre-refunded bonds, which are often backed by U.S. Treasury securities. While these securities continued to provide attractive tax-free income, the relative poor performance of these bonds can be attributed primarily to the price declines associated with their shorter effective maturities and higher credit quality. During this period, NIM was slightly overweighted in pre-refunded bonds relative to the market average, which detracted from its relative performance. Bonds backed by the 1998 master tobacco settlement agreement also generally posted relatively poor returns. As of September 30, 2010, NIM held approximately 4.5% of its portfolio in lower-rated tobacco bonds. While NIM’s tobacco holdings outperformed the tobacco sector as a whole due to their shorter average lives, these bonds still hampered the Fund’s overall performance relative to the indexes. In addition, due to weakening credit fundamentals and other factors, a number of NIM’s holdings did not perform as well as they had in the prior period. We generally remain favorable on these credits and continue to hold them in our portfolio. Additionally, the Fund’s performance was hurt by bond calls during this period, as bonds with large coupons were refinanced and called away from our portfolios and short call dates on some credits limited their participation in the market rally. 4 Nuveen Investments Dividend and Share Price Information The monthly dividend of NIM remained stable throughout the six-month reporting period ended September 30, 2010. NIM seeks to pay stable dividends at rates that reflect the Fund’s past results and projected future performance. During certain periods, NIM may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If the Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of its NAV. Conversely, if the Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in its NAV. NIM will, over time, pay all of its net investment income as dividends to shareholders. As of September 30, 2010, NIM had a positive UNII balance, based upon our best estimate, for tax purposes and a positive UNII balance for financial reporting purposes. SHARE REPURCHASES AND SHARE PRICE INFORMATION Since the inception of the Fund’s repurchase program, the Fund has not repurchased any of its outstanding shares. As of September 30, 2010, the share price of NIM was trading at a (+) premium of (+) 6.06% to its NAV. The Fund’s average (+) premium over the six-month reporting period was (+) 3.93%. Nuveen Investments 5 NIM Nuveen Select Maturities Performance Municipal Fund OVERVIEW as of September 30, 2010 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV 6.06% Market Yield 3.81% Taxable-Equivalent Yield1 5.29% Net Assets ($000) Average Effective Maturity on Securities (Years) Modified Duration Average Annual Total Return (Inception 9/18/92) On Share Price On NAV 6-Month (Cumulative) 8.00% 3.85% 1-Year 11.42% 5.39% 5-Year 6.02% 4.74% 10-Year 5.72% 4.01% States3 (as a % of total investments) Illinois 14.3% Colorado 12.4% Pennsylvania 7.6% New York 7.3% Texas 6.9% Florida 6.0% South Carolina 5.7% Wisconsin 3.8% Arkansas 3.3% Kansas 3.3% Alabama 2.8% Tennessee 2.1% California 1.9% North Carolina 1.7% Minnesota 1.6% Connecticut 1.5% Louisiana 1.5% Ohio 1.4% Other 14.9% Portfolio Composition3 (as a % of total investments) Utilities 18.3% U.S. Guaranteed 17.1% Tax Obligation/Limited 16.2% Health Care 10.0% Tax Obligation/General 9.2% Transportation 7.3% Education and Civic Organizations 5.3% Long-Term Care 4.9% Other 11.7% Credit Quality (as a % of total investments)2,3 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a income tax rate of 28%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 6 Nuveen Investments NIM Shareholder Meeting Report The annual meeting of shareholders was held on July 27, 2010, in the Lobby Conference Room, 333 West Wacker Drive, Chicago, IL 60606; at this meeting the shareholders were asked to vote on the election of Board Members. NIM Approval of the Board Members was reached as follows: William C. Hunter For Withhold Total Judith M. Stockdale For Withhold Total Carole E. Stone For Withhold Total Nuveen Investments 7 Nuveen Select Maturities Municipal Fund NIM Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 2.7% Alabama 21st Century Authority, Tobacco Settlement Revenue Bonds, Series 2001: $ 2,000 5.750%, 12/01/17 12/11 at 101.00 A– $ 2,050,940 5.500%, 12/01/21 12/11 at 101.00 A– Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health 11/15 at 100.00 Baa2 System Inc., Series 2005A, 5.000%, 11/15/30 Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 2003B, 5.250%, 2/01/12 – 2/11 at 100.00 AAA AGM Insured Marshall County Healthcare Authority, Alabama, Revenue Bonds, Series 2002A, 6.250%, 1/01/22 1/12 at 101.00 A– Total Alabama Arizona – 1.0% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.000%, 12/01/17 No Opt. Call A 85 5.250%, 12/01/19 No Opt. Call A 35 5.000%, 12/01/32 No Opt. Call A 5.000%, 12/01/37 No Opt. Call A Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 4/11 at 100.00 N/R 2007, 4.500%, 4/01/17 Total Arizona Arkansas – 3.2% Jefferson County, Arkansas, Pollution Control Revenue Bonds, Entergy Arkansas Inc. Project, 6/11 at 100.00 A– Series 2006, 4.600%, 10/01/17 Jonesboro, Arkansas, Industrial Development Revenue Bonds, Anheuser Busch Inc. Project, Series No Opt. Call BBB+ 2002, 4.600%, 11/15/12 North Little Rock, Arkansas, Electric Revenue Refunding Bonds, Series 1992A, 6.500%, 7/01/15 – No Opt. Call A NPFG Insured Total Arkansas California – 1.8% California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/15 at 100.00 A Series 2008H, 5.125%, 7/01/22 California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 Ceres Unified School District, Stanislaus County, California, General Obligation Bonds, Series 8/12 at 32.87 A+ 2002B, 0.000%, 8/01/31 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 4.500%, 6/01/27 Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/25 – No Opt. Call AA+ AGC Insured Total California Colorado – 11.9% Centennial Downs Metropolitan District, Colorado, General Obligation Bonds, Series 1999, 12/14 at 100.00 N/R 5.000%, 12/01/20 – AMBAC Insured Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Douglas 7/12 at 100.00 BBB County School District RE-1 – DCS Montessori School, Series 2002A, 6.000%, 7/15/22 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Classical Academy 12/13 at 100.00 A Charter School, Series 2003, 4.500%, 12/01/18 – SYNCORA GTY Insured Colorado Housing Finance Authority, Single Family Program Senior Bonds, Series 2000D-2, 10/10 at 105.00 AA 6.900%, 4/01/29 (Alternative Minimum Tax) 8 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ 1,025 Denver Health and Hospitals Authority, Colorado, Healthcare Revenue Bonds, Series 2001A, 12/11 at 100.00 N/R (4) $ 1,091,410 6.000%, 12/01/23 (Pre-refunded 12/01/11) Denver West Metropolitan District, Colorado, General Obligation Refunding and Improvement 12/13 at 100.00 N/R Bonds, Series 2003, 4.500%, 12/01/18 – RAAI Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2007C-2, 5.000%, No Opt. Call A 9/01/39 (Mandatory put 9/01/13) – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – No Opt. Call A NPFG Insured 70 Northwest Parkway Public Highway Authority, Colorado, Revenue Bonds, Senior Series 2001A, 6/11 at 102.00 AAA 5.250%, 6/15/41 (Pre-refunded 6/15/11) – AGM Insured Northwest Parkway Public Highway Authority, Colorado, Senior Lien Revenue Bonds, Series 2001B, 6/11 at 38.04 N/R (4) 0.000%, 6/15/27 (Pre-refunded 6/15/11) – AMBAC Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 University of Colorado Hospital Authority, Revenue Bonds, Series 2001A, 5.600%, 11/15/21 11/11 at 100.00 A3 (4) (Pre-refunded 11/15/11) Total Colorado Connecticut – 1.5% Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/14 (Alternative Minimum Tax) 1/11 at 100.00 BBB 5.500%, 1/01/15 (Alternative Minimum Tax) 1/15 at 100.00 BBB Total Connecticut Florida – 5.7% Deltona, Florida, Utility Systems Water and Sewer Revenue Bonds, Series 2003, 5.250%, 10/13 at 100.00 A1 10/01/17 – NPFG Insured Florida Citizens Property Insurance Corporation, High Risk Account Revenue Bonds, Series 2007A: 5.000%, 3/01/15 – NPFG Insured No Opt. Call A+ 5.000%, 3/01/16 – NPFG Insured No Opt. Call A+ Florida Department of Environmental Protection, Florida Forever Revenue Bonds, Series 2007B, 7/17 at 101.00 AA– 5.000%, 7/01/19 – NPFG Insured 30 JEA, Florida, Electric Revenue Certificates, Series 1973-2, 6.800%, 7/01/12 (ETM) No Opt. Call AAA Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2005, 5.000%, 10/01/22 – 10/15 at 100.00 A+ AMBAC Insured Port Everglades Authority, Florida, Port Facilities Revenue Bonds, Series 1986, 7.125%, No Opt. Call AAA 11/01/16 (ETM) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA– Obligation Group, Series 2007, 5.000%, 8/15/27 Total Florida Georgia – 0.3% Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 1995, 5.200%, 8/22 at 100.00 AAA 8/01/25 (Pre-refunded 8/01/22) – MBIA Insured Idaho – 0.1% Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial 9/16 at 100.00 BBB– Hospital, Series 2006, 5.250%, 9/01/37 Nuveen Investments 9 NIM Nuveen Select Maturities Municipal Fund (continued) Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois – 13.8% $ 550 Chicago, Illinois, Tax Increment Allocation Bonds, Irving/Cicero Redevelopment Project, Series 1/11 at 100.00 N/R $ 550,726 1998, 7.000%, 1/01/14 Cook County Township High School District 208, Illinois, General Obligation Bonds, Series 12/15 at 100.00 Aa2 2006, 5.000%, 12/01/21 – NPFG Insured Huntley, Illinois, Special Service Area 9, Special Tax Bonds, Series 2007, 5.100%, 3/01/28 – 3/17 at 100.00 AAA AGC Insured Illinois Development Finance Authority, GNMA Collateralized Mortgage Revenue Bonds, Greek 4/11 at 105.00 Aaa American Nursing Home Committee, Series 2000A, 7.600%, 4/20/40 Illinois Educational Facilities Authority, Revenue Bonds, Art Institute of Chicago, Series 3/14 at 102.00 A+ 2000, 4.450%, 3/01/34 (Mandatory put 3/01/15) Illinois Educational Facilities Authority, Student Housing Revenue Bonds, Educational 5/12 at 101.00 Aaa Advancement Foundation Fund, University Center Project, Series 2002, 6.625%, 5/01/17 (Pre-refunded 5/01/12) Illinois Finance Authority, Revenue Bonds, Roosevelt University, Series 2007, 5.250%, 4/01/22 4/17 at 100.00 Baa2 20 Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, No Opt. Call Aaa 5.250%, 5/15/12 (ETM) 50 Illinois Health Facilities Authority, Revenue Bonds, Lutheran General Health System, Series No Opt. Call AA+ (4) 1993A, 6.125%, 4/01/12 – AGM Insured (ETM) Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical 2/11 at 100.50 BBB Centers, Series 1999, 5.500%, 8/15/19 30 Illinois State, General Obligation Bonds, Refunding Series 2007B, 5.000%, 1/01/16 No Opt. Call A+ 40 Illinois State, General Obligation Bonds, Refunding Series 2008, 4.250%, 4/01/16 No Opt. Call A+ Illinois State, General Obligation Bonds, Refunding Series 2010, 5.000%, 1/01/19 No Opt. Call A+ 25 Illinois State, General Obligation Bonds, Series 2007A, 5.500%, 6/01/15 No Opt. Call A+ 75 Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.250%, 12/01/19 – 12/12 at 100.00 AAA AGM Insured Kane & DeKalb Counties, Illinois, Community United School District 301, General Obligation No Opt. Call A1 Bonds, Series 2006, 0.000%, 12/01/18 – NPFG Insured 55 Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds, 6/13 at 100.00 AAA Series 2002, 5.375%, 6/01/15 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 12/11 at 100.00 AA Project, Series 1999A, 5.500%, 12/15/24 – AMBAC Insured 25 Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 12/10 at 100.00 A Expansion Project, Series 1996A, 5.250%, 6/15/27 – AMBAC Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 1994D, 7.750%, 6/01/19 – FGIC Insured Total Illinois Indiana – 0.4% Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 6.000%, 10/01/21 Jasper County, Indiana, Pollution Control Revenue Refunding Bonds, Northern Indiana Public No Opt. Call A Service Company Project, Series 1994A Remarketed, 5.850%, 4/01/19 – MBIA Insured Total Indiana Iowa – 1.2% Iowa Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 6/11 at 101.00 AAA 2001B, 5.300%, 6/01/25 (Pre-refunded 6/01/11) 10 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kansas – 3.1% $ 3,500 Wichita, Kansas, Hospital Facilities Revenue Refunding and Improvement Bonds, Via Christi 11/11 at 101.00 A+ $ 3,592,048 Health System Inc., Series 2001-III, 5.500%, 11/15/21 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Bonds, 12/15 at 100.00 N/R Redevelopment Project Area B, Series 2005, 5.000%, 12/01/20 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 0.9% Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AAA Louisville Arena Authority, Inc., Series 2008-A1, 5.750%, 12/01/28 – AGC Insured Kentucky Housing Corporation, Housing Revenue Bonds, Series 2005G, 5.000%, 7/01/30 1/15 at 100.60 AAA (Alternative Minimum Tax) Total Kentucky Louisiana – 1.4% Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 A 2004, 5.250%, 7/01/24 – NPFG Insured Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 5/11 at 101.00 BBB 5.875%, 5/15/39 5/11 at 101.00 BBB Total Louisiana Maryland – 0.9% Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 9/10 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Massachusetts – 0.7% Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 10/17 at 100.00 N/R 5.000%, 10/01/19 Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A: 5.200%, 1/01/20 – AMBAC Insured (Alternative Minimum Tax) 1/11 at 101.00 N/R 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 1/11 at 101.00 N/R Total Massachusetts Michigan – 1.2% Cornell Township Economic Development Corporation, Michigan, Environmental Improvement 5/12 at 100.00 AAA Revenue Refunding Bonds, MeadWestvaco Corporation-Escanaba Project, Series 2002, 5.875%, 5/01/18 (Pre-refunded 5/01/12) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Sinai Hospital, 1/11 at 100.00 BB Series 1995, 6.625%, 1/01/16 Total Michigan Minnesota – 1.5% Becker, Minnesota, Pollution Control Revenue Bonds, Northern States Power Company, Series 8/12 at 101.00 A1 1993A, 8.500%, 9/01/19 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series No Opt. Call AAA 2009A, 5.000%, 1/01/15 – AGC Insured White Earth Band of Chippewa Indians, Minnesota, Revenue Bonds, Series 2000A, 7.000%, No Opt. Call N/R 12/01/11 – ACA Insured Total Minnesota Nuveen Investments 11 NIM Nuveen Select Maturities Municipal Fund (continued) Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Mississippi – 0.6% Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1: $ 200 5.000%, 9/01/16 No Opt. Call AA $ 218,710 5.000%, 9/01/24 9/14 at 100.00 AA Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company, 8/11 at 100.00 BBB Series 2006A, 4.800%, 8/01/30 Total Mississippi Montana – 0.1% 70 University of Montana, Revenue Bonds, Series 1996D, 5.375%, 5/15/19 – MBIA Insured (ETM) 11/10 at 100.00 AAA Nebraska – 0.9% Dodge County School District 1, Nebraska, Fremont Public Schools, General Obligation Bonds, 12/14 at 100.00 Aa3 Series 2004, 5.000%, 12/15/19 – AGM Insured Nevada – 1.2% Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/15 – AMBAC Insured No Opt. Call D 35 0.000%, 1/01/16 – AMBAC Insured No Opt. Call D 0.000%, 1/01/18 – AMBAC Insured No Opt. Call D 50 0.000%, 1/01/20 – AMBAC Insured No Opt. Call D Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Total Nevada New Jersey – 1.1% Bayonne Redevelopment Agency, New Jersey, Revenue Bonds, Royal Caribbean Cruises Project, No Opt. Call BB– Series 2006A, 4.750%, 11/01/16 (Alternative Minimum Tax) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.375%, 6/15/14 No Opt. Call BBB 15 5.375%, 6/15/15 – RAAI Insured No Opt. Call Baa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call AA– Appreciation Series 2010A, 0.000%, 12/15/33 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 4.500%, 6/01/23 Total New Jersey New York – 7.1% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue 1/20 at 100.00 BBB– Bonds, Barclays Center Project, Series 2009, 6.000%, 7/15/30 Dormitory Authority of the State of New York, Revenue Bonds, Brooklyn Law School, Series 7/13 at 100.00 BBB+ 2003A, 5.500%, 7/01/15 – RAAI Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special No Opt. Call N/R Needs Facilities Pooled Program, Series 2008A-1, 5.700%, 7/01/13 New York State Energy Research and Development Authority, Facilities Revenue Bonds, 10/10 at 100.00 A– Consolidated Edison Company Inc., Series 2001A, 4.700%, 6/01/36 (Mandatory put 10/01/12) (Alternative Minimum Tax) New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 20 5.500%, 6/01/14 12/10 at 100.00 AA– 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– 12 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003B-1C: $ 500 5.500%, 6/01/21 6/13 at 100.00 AA– $ 542,535 65 5.500%, 6/01/22 6/13 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air No Opt. Call A Terminal LLC, Sixth Series 1997, 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 1.6% Union County, North Carolina, Certificates of Participation, Series 2003, 5.000%, 6/01/18 – 6/13 at 101.00 Aa2 AMBAC Insured Ohio – 1.4% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 BBB Bonds, Senior Lien, Series 2007A-2, 5.125%, 6/01/24 Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, No Opt. Call A 4.500%, 12/01/15 Total Ohio Pennsylvania – 7.3% Luzerne County Industrial Development Authority, Pennsylvania, Guaranteed Lease Revenue Bonds, 12/19 at 100.00 N/R Series 2009, 7.750%, 12/15/27 Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series No Opt. Call Aaa 1976, 7.625%, 7/01/15 (ETM) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Arts, 3/11 at 100.00 A+ (4) Series 1999, 5.150%, 3/15/20 – RAAI Insured (ETM) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Motor License No Opt. Call AA Special Fund, Series 2010A-2, 0.000%, 12/01/34 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Eighteenth Series 2004, 5.000%, 8/01/15 – 8/14 at 100.00 BBB+ AMBAC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – No Opt. Call Aaa MBIA Insured (ETM) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 11/23 at 100.00 BBB Revenue Bonds, Temple University Hospital, Series 1993A, 6.625%, 11/15/23 Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series No Opt. Call Aa3 2006B, 5.000%, 9/01/12 – AMBAC Insured Total Pennsylvania Puerto Rico – 0.7% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Rhode Island – 0.8% Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 6/12 at 100.00 BBB 6.250%, 6/01/42 6/12 at 100.00 BBB Total Rhode Island South Carolina – 5.5% Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing 12/13 at 100.00 A1 Assets for Education, Series 2003, 5.250%, 12/01/19 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call AAA 1/01/19 – FGIC Insured (ETM) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call Baa1 1/01/19 – FGIC Insured Nuveen Investments 13 NIM Nuveen Select Maturities Municipal Fund (continued) Portfolio of Investments September 30, 2010 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Carolina (continued) $ 5 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) $ 5,528 Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) 20 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 South Carolina JOBS Economic Development Authority, Hospital Revenue Bonds, Palmetto Health No Opt. Call Baa2 (4) Alliance, Series 2000A, 7.000%, 12/15/10 (ETM) Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina South Dakota – 0.8% South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 5/17 at 100.00 AA– Series 2007, 5.000%, 11/01/27 Tennessee – 2.0% Shelby County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Methodist Healthcare, Series 2002: 6.000%, 9/01/17 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA 6.000%, 9/01/17 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.000%, 9/01/13 No Opt. Call BB+ Total Tennessee Texas – 6.7% Austin, Texas, General Obligation Bonds, Series 2004, 5.000%, 9/01/20 – NPFG Insured 9/14 at 100.00 AAA Bexar County Housing Finance Corporation, Texas, FNMA Guaranteed Multifamily Housing No Opt. Call N/R Revenue Bonds, Villas Sonterra Apartments Project, Series 2007A, 4.700%, 10/01/15 (Alternative Minimum Tax) 25 Brazos River Authority, Texas, Collateralized Pollution Control Revenue Bonds, Texas Utilities No Opt. Call CCC Electric Company, Series 2003D, 5.400%, 10/01/29 (Mandatory put 10/01/14) Brazos River Authority, Texas, Collateralized Revenue Refunding Bonds, CenterPoint Energy 6/14 at 100.00 A3 Inc., Series 2004B, 4.250%, 12/01/17 – FGIC Insured Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) 15 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company No Opt. Call CCC LLC, Series 2003A, 6.750%, 4/01/38 (Mandatory put 4/01/13) (Alternative Minimum Tax) Denton Independent School District, Denton County, Texas, General Obligation Bonds, Series 8/16 at 100.00 AAA 2006, 5.000%, 8/15/20 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson No Opt. Call BBB– Memorial Hospital Project, Series 2005, 5.125%, 8/15/26 North Texas Thruway Authority, Second Tier System Revenue Refunding Bonds, Series 2008, 1/18 at 100.00 A3 5.750%, 1/01/38 25 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC No Opt. Call CCC Project, Series 2001B, 5.750%, 5/01/30 (Mandatory put 11/01/11) (Alternative Minimum Tax) Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series 1/11 at 100.00 A 2006B, 0.746%, 12/15/17 Weslaco Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Knapp 6/12 at 100.00 N/R (4) Medical Center, Series 2002, 6.000%, 6/01/17 (Pre-refunded 6/01/12) Total Texas Utah – 0.2% Bountiful, Davis County, Utah, Hospital Revenue Refunding Bonds, South Davis Community No Opt. Call N/R Hospital Project, Series 1998, 6.000%, 12/15/10 Virgin Islands – 0.4% Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 14 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 0.2% $ 250 Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds, Marymount 1/11 at 100.00 N/R $ 250,283 University, Series 1998, 5.100%, 7/01/18 – RAAI Insured Washington – 0.7% Washington Public Power Supply System, Revenue Refunding Bonds, Nuclear Project 3, Series No Opt. Call Aaa 1989B, 7.125%, 7/01/16 – NPFG Insured Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.500%, 6/01/26 Total Washington Wisconsin – 3.6% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002: 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Agnesian Healthcare 7/11 at 100.00 A– Inc., Series 2001, 6.000%, 7/01/21 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care Inc., 2/11 at 100.00 N/R Series 1999A, 5.500%, 2/15/20 – ACA Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/18 8/16 at 100.00 BBB+ 5.250%, 8/15/34 8/16 at 100.00 BBB+ Total Wisconsin $ 125,880 Total Investments (cost $118,566,652) – 96.2% Other Assets Less Liabilities – 3.8% Net Assets – 100% $ 129,198,110 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. N/R Not rated. (ETM) Escrowed to maturity. See accompanying notes to financial statements. Nuveen Investments 15 Statement of Assets & Liabilities September 30, 2010 (Unaudited) Assets Investments, at value (cost $118,566,652) $ Cash Receivables: Interest Investments sold Other assets Total assets Liabilities Payables: Dividends Investments purchased Accrued expenses: Management fees Other Total liabilities Net assets $ Shares outstanding Net asset value per share outstanding $ Net assets consist of: Shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) Net unrealized appreciation (depreciation) Net assets $ Authorized shares Unlimited See accompanying notes to financial statements. 16 Nuveen Investments Statement of Operations Six Months Ended September 30, 2010 (Unaudited) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ See accompanying notes to financial statements. Nuveen Investments 17 Statement of Changes in Net Assets (Unaudited) Six Months Year Ended Ended 9/30/10 3/31/10 Operations Net investment income $ $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) ) Decrease in net assets from distributions to shareholders ) ) Capital Share Transactions Net proceeds from shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to shares from capital share transactions Net increase (decrease) in net assets Net assets at the beginning of period Net assets at the end of period $ $ Undistributed (Over-distribution of) net investment income at the end of period $ $ See accompanying notes to financial statements. 18 Nuveen Investments Notes to Financial Statements(Unaudited) 1. General Information and Significant Accounting Policies The fund covered in this report and its corresponding New York Stock Exchange symbol is Nuveen Select Maturities Municipal Fund (NIM) (the “Fund”). The Fund is registered under the Investment Company Act of 1940, as amended, as a closed-end, registered investment company. The Fund seeks to provide current income exempt from regular federal income tax, consistent with the preservation of capital by investing in an investment-grade quality portfolio of municipal obligations with intermediate characteristics. In managing its portfolio, the Fund has purchased municipal obligations having remaining effective maturities of no more than fifteen years with respect to 80% of its total assets that, in the opinion of Nuveen Asset Management (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”), represent the best value in terms of the balance between yield and capital preservation currently available from the intermediate sector of the municipal market. The Adviser will actively monitor the effective maturities of the Fund’s investments in response to prevailing market conditions, and will adjust its portfolio consistent with its investment policy of maintaining an average effective remaining maturity of twelve years or less. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of fixed-income securities are provided by a pricing service approved by the Fund’s Board of Trustees. These securities are generally classified as Level 2. Prices of fixed-income securities are based on the mean between the bid and asked price. When price quotes are not readily available (which is usually the case for municipal bonds) the pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer, or market activity, provided by the Adviser. These securities are generally classified as Level 2 or Level 3. Temporary investments in securities that have variable rate and demand features qualifying them as short-term investments are valued at amortized cost, which approximates market value. These securities are generally classified as Level 1 or Level 2 (which is usually the case for municipal securities). Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Fund’s Board of Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of the Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Fund’s Board of Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Fund as of the end of the reporting period. Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Fund has instructed the custodian to segregate assets with a current value at least Nuveen Investments 19 Notes to Financial Statements (Unaudited) (continued) equal to the amount of the when-issued/delayed delivery purchase commitments. At September 30, 2010, the Fund had no such outstanding purchase commitments. Investment Income Interest income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. Income Taxes The Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, the Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal and designated state income taxes, to retain such tax-exempt status when distributed to shareholders of the Fund. Net realized capital gains and ordinary income distributions paid by the Fund are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Fund has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Shareholders Dividends from tax-exempt net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to shareholders of tax-exempt net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Derivative Financial Instruments The Fund is authorized to invest in futures, options, swaps and other derivative instruments. Although the Fund is authorized to invest in such financial instruments, and may do so in the future, it did not make any such investments during the six months ended September 30, 2010. Zero Coupon Securities The Fund is authorized to invest in zero coupon securities. A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Tax-exempt income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Custodian Fee Credit The Fund has an arrangement with the custodian bank whereby certain custodian fees and expenses are reduced by net credits earned on the Fund’s cash on deposit with the bank. Such deposit arrangements are an alternative to overnight investments. Credits for cash balances may be offset by charges for any days on which the Fund overdraws its account at the custodian bank. Indemnifications Under the Fund’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. In addition, in the normal course of business, the Fund enters into contracts that provide general indemnifications to other parties. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, the Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 20 Nuveen Investments Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results may differ from those estimates. 2. Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of September 30, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
